   4:20-cv-03073-JMG-CRZ Doc # 16 Filed: 10/24/20 Page 1 of 2 - Page ID # 84




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

NEW   YORK           LIFE       INSURANCE
COMPANY,
                                                            4:20CV3073
                   Plaintiff,

      vs.                                                     ORDER

ANNE VALGORA, and SHIRLEY OLSON,
as Personal Representative of the Estate of
Steven Olson;

                   Defendants.


SHIRLEY       OLSON,    as     Personal
Representative of the Estate of Steven
Olson,

                   Crossclaim Plaintiff,

      vs.

ANNE VALGORA.

                   Crossclaim Defendant.


      Pending before me are the motion to stay and the Plaintiff’s objection to
the motion to stay. (Filing Nos. 7 & 12). Plaintiff objects to staying this case
because it wants to promptly interplead the funds at issue and be dismissed from
this lawsuit. Under the circumstances presented, Plaintiff is willing to waive any
claim for attorney fees and costs associated with filing this interpleader action.

      After conferring with the parties,

       IT IS ORDERED that the motion to stay and objection (Filing Nos. 7 & 12),
are resolved as follows:
    4:20-cv-03073-JMG-CRZ Doc # 16 Filed: 10/24/20 Page 2 of 2 - Page ID # 85




         1)     The deadline for answering or otherwise responding to the
                Crossclaim is stayed pending further order of the court.

         2)     Plaintiff’s request to interplead the funds is granted, and on or before
                November 2, 2020, Plaintiff shall advise my chambers
                (zwart@ned.uscourts.gov) along with both defendants of the precise
                amount it will be depositing with the court.1 Upon receipt of that
                information, my chambers will enter an order granting authority to
                deposit such funds.

         3)     Upon deposit of the funds, the undersigned magistrate judge will
                recommend dismissing Plaintiff from this litigation and
                administratively closing further litigation of the Crossclaim pending
                resolution of the underlying state court proceedings.

        Dated this 24th day of October, 2020.

                                                          BY THE COURT:

                                                          s/ Cheryl R. Zwart
                                                          United States Magistrate Judge




1
  In the unlikely event that a defendant objects to the amount Plaintiff intends to deposit, the parties will
immediately contact my chambers and schedule a conference call to discuss the issue.
